Case: 21-10466       Document: 00516061871            Page: 1      Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              October 20, 2021
                                     No. 21-10466                               Lyle W. Cayce
                                   Summary Calendar                                  Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Matthew Allen,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:19-CR-111-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Matthew Allen has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Allen has not filed
   a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10466     Document: 00516061871          Page: 2   Date Filed: 10/20/2021




                                   No. 21-10466


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2